

COLLATERAL RELEASE AGREEMENT


THIS COLLATERAL RELEASE AGREEMENT (this “Agreement”) is made and entered into as
of the 4th day of November, 2011, by and among (i) LY HOLDINGS, LLC, a Kentucky
limited liability company (“Pledgor”), (ii) LIGHTYEAR NETWORK SOLUTIONS, INC., a
Nevada corporation (“Debtor”), and (iii) FIRST SAVINGS BANK, F.S.B. (hereinafter
referred to as “Creditor”).


WITNESSETH


A.           Debtor is indebted to Creditor pursuant to that certain Promissory
Note dated January 21, 2011 in the principal amount of Two Million and 00/100
Dollars ($2,000,000.00)(hereinafter referred to as the “Loan”).


B.           Pledgor as the owner of up to and at least Two Million (2,000,000)
of shares of Convertible Preferred Stock of Debtor (“Preferred Shares”) and
pursuant to that certain Stock Pledge Agreement dated January 21, 2011, Pledgor
pledged and assigned the Preferred Shares to Creditor to secure the Loan.


C.           Pursuant to that certain Intercompany Obligations Settlement
Agreement dated November 4, 2011 between Debtor and Pledgor and other parties,
Pledgor intends to transfer the Preferred Stock to Debtor in satisfaction of
certain financial obligations owed by Pledgor to Debtor (“Stock Transfer”).


D.           Pledgor desires to obtain, and the Creditor desires to provide, a
release of the Preferred Stock in order to allow Pledgor to complete the Stock
Transfer to Debtor.


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are expressly
acknowledged, the parties agree as follows:


1.           Release.  Creditor releases the Preferred Stock from each and every
lien in favor of the Creditor.


2.           Deletion of Collateral from UCC-1.  The Creditor authorizes Pledgor
to delete the Preferred Stock from each and every UCC-1 financing statement that
(i) names such Creditor as the secured party and (ii) includes the Preferred
Stock within the collateral description of such UCC-1.


3.           Continuing Obligation.  Except for the Preferred Stock, all
security interests and stock pledges granted as security for the Loan remain in
force pursuant to the terms of the applicable agreement and/or the applicable
UCC-1 financing statement, as modified hereby.  This Agreement shall not affect
the indebtedness owed by Debtor and secured by the security agreements, pledge
agreements and UCC-1 financing statements modified hereby.  The terms and
conditions of all other agreements between Debtor, Pledgor and Creditor shall
not be affected by this Agreement, except as expressly modified hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Agreements Remain in Effect.  Except to the extent provided herein,
all terms and conditions of the security agreements, pledge agreements and UCC-1
financing statements between Debtor, Pledgor and Creditor remain valid and in
full force and effect.  The releases and consents described in this Agreement
shall not constitute a waiver of any of the Creditor’s rights, except in each
case as contemplated by this Agreement.


5.           Cooperation.  Pledgor, Debtor and Creditor shall execute and
deliver to the necessary parties any and all documents to consummate the
transactions set forth herein.


6.           Representations, Warranties and Covenants.  Each of the parties to
this Agreement represents, warrants and covenants, as of the date hereof, as
follows:


(a).           Each party hereto has the requisite power and authority to enter
into this Agreement.  The execution and delivery hereof and the performance by
each party hereto of his or its obligations hereunder will not violate or
constitute an event of default under the terms and provisions of any agreement,
document or instrument to which any such party is a party or by which any such
party is bound;


(b).           This Agreement is a valid and binding obligation of each party
hereto;


(c).           To the best of each party’s knowledge as of the date hereof, each
party is in full compliance with all applicable laws and any other local,
municipal, regional, state or federal requirements and no party hereto has
received actual notice from any governmental authority that he or it is not in
full compliance with all applicable laws and any other local, municipal,
regional, state or federal requirements;


7.           Miscellaneous.  This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements in regard thereto.  This Agreement cannot be
amended except by an agreement in writing signed by authorized representatives
of all parties and specifically referring to this Agreement.  The recitals set
forth above are an integral part of this Agreement and are hereby incorporated
into this Agreement.  The paragraph headings set forth herein are for
convenience only and do not constitute a substantive part of this
Agreement.  This Agreement shall be governed by and construed under the laws of
the Commonwealth of Kentucky, without regard to conflicts of law principles.  If
any provision of this Agreement shall be determined to be illegal or
unenforceable by any Court of law or any competent governmental or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms.


9.           Notice.  All notices, demands, requests, consents or approvals and
other communications required or permitted hereunder will be in writing, and, to
the extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address on file with Pledgor or to such other address as any party may give
to the other in writing for such purpose.  All such communications, if
personally delivered, will be conclusively deemed to have been received by a
party hereto and to be effective when so delivered, or if sent by telex,
facsimile or telegraphic means, on the day on which transmitted, or if sent by
overnight courier service, on the day after deposit thereof with such service,
or if sent by certified or registered mail, on the third business day after the
day on which deposited in the mail.
 
 
2

--------------------------------------------------------------------------------

 
 
10.           Binding Effect.  This Agreement is binding upon, and shall inure
to the benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.
 
11.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same instrument.


[SPACE INTENTIONALLY BLANK; SIGNATURES ON FOLLOWING PAGE]
 
 
3

--------------------------------------------------------------------------------

 
 
IN TESTIMONY WHEREOF, witness the signatures of the parties as of the day and
year first above written.


LY HOLDINGS, LLC
   
By:
/s/ W. Brent Rice
 
W. Brent Rice
 
Authorized Party
   
LIGHTYEAR NETWORK SOLUTIONS, INC.
   
By:
/s/ Stephen M. Lochmueller
 
Stephen M. Lochmueller
 
Chief Executive Officer
   
FIRST SAVINGS BANK, F.S.B.
   
By:
/s/ Don Allen
 
Don Allen
 
Vice President

 
 
S-1

--------------------------------------------------------------------------------

 